MEMORANDUM **
Vladimir Volkov, by his next friends, petitioned for a writ of habeas corpus ordering the Immigration and Naturalization Service to admit him into the United States from the Russian Federation. The district court dismissed the petition for lack of subject matter jurisdiction and Volkov appealed. We review de novo the existence of subject matter jurisdiction.1
Volkov claims that the district court had jurisdiction to issue the writ under Singh v. Waters.2 But Miranda v. Reno3 limited Singh to deportations where the INS procedural violations present “extreme circumstances.” 4 The procedural violations alleged by Volkov do not present “extreme circumstances,” as in Singh. Except in anomalous cases such as Singh, habeas corpus is a writ for getting people out (of custody), not getting in (to the United States). The district court therefore lacked jurisdiction and properly dismissed the petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Ma v. Reno, 114 F.3d 128, 130 (9th Cir. 1997).


. 87 F.3d 346, 349-50 (9th Cir. 1996).


. 238 F.3d 1156, 1159 (9th Cir.2001).


. Id.